Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 1 of 12

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DUNMORE SCHOOL DISTRICT,
: CIVIL ACTION NO. 3:20-CV-1091
Plaintiff, : (JUDGE MARIANI)
Vv.

PENNSYLVANIA INTERSCHOLASTIC
ATHLETIC ASSOCIATION,

Defendant.

MEMORANDUM OPINION
|. INTRODUCTION

Here the Court considers Plaintiffs Motion to Remand (Doc. 4) filed on July 15,
2020, with which Plaintiff seeks remand of the above-captioned matter to the Court of
Common Pleas of Lackawanna County. In the underlying action, Plaintiff asserts that it
demands injunctive relief pursuant to Pennsylvania Rule of Civil Procedure
1531, and requests a preliminary injunction enjoining the defendant from
reclassifying Dunmore from Class 3A to Class 4A for the sport of girls’
basketball for the 2020-2021 and 2021-2022 school-years in violation of the
plaintiff's constitutional rights to due process and equal protection of the laws,
and in further violation of the spirit, purpose, and plain language of the
defendant's rules, regulations, policies, Constitutions, and By-Laws.
(Compl. at 1 (Doc. 1 at 9).)
Defendant removed the matter to this Court on June 29, 2020, on the basis of
federal question jurisdiction. (Doc. 1.) Plaintiff asserts that remand is appropriate because

the Complaint does not raise a question of federal law. (Doc. 4.) For the reasons

discussed below, the Court will deny Plaintiff's motion.
Case 3:20-cv-01091-RDM Document8 Filed 10/27/20 Page 2 of 12

Il. BACKGROUND

Plaintiff filed the underlying action in the Court of Common Pleas of Lackawanna
County on June 19, 2020. (Doc. 1 at 9.) As set out above, the basis for the action is the
allegedly wrongful reclassification of the girls’ basketball team. The Complaint alleges that
the PIAA reclassified the team based on the team’s participation in post-regular season play
and the number of transfer students who played on Dunmore’s team after transferring to the
school. (See, e.g., Compl. If 47-64 (Doc. 1 at 21-28).)

On June 23, 2020, Plaintiff filed Plaintiffs Petition for Preliminary Injunction in the
Court of Common Pleas of Lackawanna County. (Doc. 1 at 98-102.) Judge James
Gibbons of the Court of Common Pleas issued a Rule to Show Cause on the same date
and set a hearing for August 25, 2020. (Doc. 1 at 95-96.) On June 24, 2020, Judge
Gibbons informed the parties that he was required to disqualify himself pursuant to the
Code of Judicial Conduct Rule 2.11(A)(2)(c) & (d) because he and the coach of the
Dunmore girls’ basketball team are cousins of the second degree. (Doc. 1 at 106.)

In the Notice of Removal of Civil Action filed in this Court on June 29, 2020,
Defendant first cited Plaintiffs general statement of the case (Doc. 1 at 2 J 2 (citing Compl.
at 1 (Doc. 1 at 9))) and specifically asserted the following:

3. As averred in Paragraph 33 of the Complaint, Plaintiff alleges that PIAA

violated Plaintiffs right to due process under the 14th Amendment of the U.S.
Constitution. See Complaint at J 34.
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 3 of 12

4. As averred in Paragraph 34 of the Complaint, Plaintiff alleges that PIAA
violated Plaintiffs right to equal protection under the 14thAmendment of the
U.S. Constitution. See Complaint at 35.

5. Because Plaintiff seeks relief on claims arising out of the Constitution of the
United States and Federal Statutes, this Court has original jurisdiction over the
action pursuant to 28 U.S.C. § 1331.

6. Accordingly, this action is properly removed to this Court under 28 U.S.C. §
1441(a) and (c)(1) setting forth the claims for violation of federal law.

(Doc. 1 at 3 If] 3-6.)
Plaintiff filed the Motion to Remand on July 15, 2020. (Doc. 4.) Therein Plaintiff
contends that it

filed its Petition for Preliminary Injunction and accompanying Order in the Court
of Common Pleas of Lackawanna County in order to enjoin PIAA from
reclassifying Dunmore from Class 3A to Class 4A for the sport of girls’
basketball for the 2020-2021 and 2021-2022 school-years. Dunmore’s Petition
for Preliminary Injunction referenced and relied upon the Pennsylvania Rules
of Civil Procedure, Pennsylvania state law, the Pennsylvania preliminary
injunction standard, and the interpretation and application of the rules,
regulations, policies, Constitution, By-Laws, and Competition Classification
Formula of the defendant, PIAA, a Pennsylvania state agency governing high
school and junior high sports for Pennsylvania school districts. Dunmore’s
Petition for Preliminary Injunction makes no reference to any federal laws, nor
to the Constitution or any treaties of the United States. The action is limited to
state laws and regulations.

(Doc. 4 at 2 J 3.) Plaintiff acknowledges the basis for Defendant's removal and asserts that

Dunmore’s Complaint does reference its due process and equal protection
rights under the Pennsylvania Constitution, the Complaint does not raise any
particular or substantial federal questions, the constitutional issues raised in
the said Complaint are state-related, and the rights in dispute arise from the
Constitution and laws of the Commonwealth Pennsylvania.

(Id. at 35.)
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 4 of 12

Plaintiff expands upon this argument in its supporting brief and concludes that

[[because this cause of action does not arise under the Constitution of the

United States, nor under any federal law or treaty, original jurisdiction under

federal question subject matter jurisdiction authority is lacking. Furthermore,

this state-law cause of action fails to meet the test expressed in Grable [& Sons

of Metal Prods. v. Darue Eng’g Mfg., 545 U.S. 308 (2005), . . . because this

state-law claim does not necessarily raise a federal issue actually disputed and

capable of resolution in federal court without disruption of the federal-state

balance, and plainly does not raise a substantial federal issue indicating a

serious federal interest in claiming the advantages of a federal forum.

Accordingly, remand is appropriate under 28 U.S.C. § 1447(c) for lack of

federal question subject matter jurisdiction.
(Doc. 5 at 11-12.)

Defendant filed a brief in opposition to Plaintiffs motion on August 5, 2020. (Doc. 6.)
Defendant generally posits that, with its Motion to Remand, “Plaintiff asks this Court to read
into the Complaint that which is wholly absent: alleged violations of the Constitution of the
Commonwealth of Pennsylvania and ‘important’ state policies. Plaintiff cannot ignore the
averments of its own Complaint... .. " (Doc. 6 at 1.) Defendant then points to averments
in the Complaint which specifically plead violations of the Fourth and Fourteenth
Amendments of the United States Constitution and reliance on 42 U.S.C. § 1983. (Doc. 6 at
2 (citing Compl. Tf] 34, 35, 38 (Doc. 1 at 18-19)).)

Plaintiff did not file a reply brief and the last date for doing so was August 19, 2020.

Therefore, this matter became ripe for disposition on August 20, 2020.
Case 3:20-cv-01091-RDM Document8 Filed 10/27/20 Page 5 of 12

By correspondence of October 19, 2020, Plaintiffs counsel requested a status
update on the pending motion. (Doc. 7.) In so doing, he noted that “our season begins on
November 10, 2020.” (/d. at 1.)

Ill. ANALYSIS

Federal district courts have original jurisdiction over “all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Whether an action
“arises under” federal law is governed by the well-pleaded complaint rule. See Caterpillar
Inc. v. Williams, 482 U.S. 386, 392 (1987) (“The presence or absence of federal-question
jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that federal
jurisdiction exists only when a federal question is presented on the face of the plaintiffs
properly pleaded complaint.”) (citing Gully v. First Nat'l Bank, 299 U.S. 109, 112-13 (1936)).
lf a federal question is presented on the face of the plaintiffs complaint, 28 U.S.C. § 1441(a)
generally permits a defendant to remove the action to federal court. The party asserting
jurisdiction bears the burden of showing the action is properly before the federal
court. /d. The statute governing removal, 28 U.S.C. § 1441, must be strictly construed
against removal. /d. Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 219 (3d Cir. 2005)).

Here there is no doubt that Plaintiffs Complaint, on its face, presents a federal
question. Plaintiff specifically cites the source of the claimed Equal Rights and Due Process
protections to be the Fourteenth Amendment of the United States Constitution. (Compl. {[f]

34, 35 (Doc. 1 at 18).) Plaintiff sets out the standard for liability under the federal statute 42
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 6 of 12

U.S.C. § 1983 and alleges that the Supreme Court of Pennsylvania has ruled that “the
activities of the PIAA constitute state action.” (Compl. Ff] 38, 39 (Doc. 1 at 19).) Relevant
allegations in Plaintiffs Complaint include the following: “PIAA’s arbitrary and irrational
conduct unfairly and unlawfully deprived Dunmore of its guaranteed constitutional rights”
(Compl. J 42); PIAA’s actions, which Plaintiff identifies as “arbitrary and irrational’
interpretation and application of the Competitive Classification Formula and arbitrary, unfair
and irrational “adopted means of serving its interest in competitive balance,” denied
Dunmore its “constitutional rights of due process and equal protection of the laws” (Compl. J
45); retroactive application of the 2019 Competition Classification Formula to the 2018-2019
season violated Dunmore’s due process rights (Compl. §] 51); cancellation of the 2019-2020
post-season tournament partway through resulted in the games worth the most points not
being played and violation of Dunmore’s right to equal protection (id.); and unfair application
of the athletic transfer rule disproportionately harmed Dunmore and, therefore, “PIAA, a
state actor, violated Dunmore’s right to equal protection of the laws” (Compl. J] 54).

After a thorough review of Plaintiffs Complaint, the Court agrees with Defendant
that, contrary to Plaintiffs assertion in its Motion to Remand and supporting brief, the
Complaint does not contain a single reference to the Pennsylvania Constitution. (See Doc.
6 at5.) The Court also concurs with Defendant's assessment of the Complaint as one
clearly stating a federal question:

the harm alleged in Plaintiffs complaint exclusively relates to alleged violations
of Plaintiff's constitutional rights of due process and equal protection of the laws

6
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 7 of 12

under the United States Constitution. Complaint, Jf 34, 35. This is not just the

“mere presence” of a federal issue, as Plaintiff asserts in its brief. Brief in

Support at 5, 6. Plaintiff even cites a federal statute, 42 U.S.C. § 1983, arguing

that P.I.A.A. violated Plaintiffs constitutional rights under color of state law.

Complaint, J 38.1

While Plaintiff argues its cause of action is based on a violation of the

PIAA By-laws, its Complaint is wholly devoid of citation to any Pennsylvania

statutes that have been violated, nor does Plaintiff even cite the Pennsylvania

Constitution. Plaintiffs right to relief in this matter depends exclusively on

resolution of a question of federal law. The fact that Plaintiff requested an

injunction under state law does not make removal improper, as Plaintiff
suggests.
(Doc. 6 at 6-7.)

Notably, Plaintiff did not file a reply brief and, therefore, did not refute Defendant's
assessment of its Complaint. Plaintiff has not identified any specific reference to the
Pennsylvania Constitution or Pennsylvania substantive law in its Complaint. Nor has
Plaintiff refuted the assertion that invocation of Pennsylvania procedural law governing
preliminary injunctions in State Court does not nullify the presence of a federal question in
the Complaint such that removal would be improper. The glaring contradiction between
Plaintiffs characterization of its Complaint as one which seeks “relief under Pennsylvania
state court statutes, caselaw for the Commonwealth of Pennsylvania, and the rules,
regulations, policies, procedures, Constitution, By-Laws, and Competition Classification

Formula enacted, interpreted, and applied by the defendant, Pennsylvania Interscholastic

Athletic Association” (Doc. 4 at 1) and the actual bases for relief identified in the Complaint
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 8 of 12

indicates that Plaintiffs primary claimed entitlement to remand is beyond disingenuous.
Simply put, the complaint described is not the Complaint filed.

Because any fair reading of the Complaint establishes the presence of a federal
question, the Court agrees with Defendant that Plaintiffs reliance on Grable & Sons of Metal
Prods. v. Darue Eng’g Mfg., 545 U.S. 308 (2005), in support of remand is misplaced. (See
Doc. 6 at 7.)

Grable .. . is wholly irrelevant. The issue in that case was whether a defendant

could remove a case brought where no federal claim is averred but where the

case implicates “significant federal issues.” 545 U.S. at 312. By contrast, here,

Plaintiff has expressly pled federal claims under Section 1983 and the United

States Constitution, eliminating the balancing test discussed in Grable. Indeed,

the Court in Grable expressly noted that federal jurisdiction does arise where

Section 1983 claims are pled. 545 U.S. at 312 ("This provision for federal-

question jurisdiction is invoked by and large by plaintiffs pleading a cause of

action created by federal law (e.g., claims under 42 U.S.C. § 1983)”). Thus,

Grable is a red herring, with Plaintiff requesting application of a test that is not

appropriate to the case.

(Doc. 6 at 7.) As discussed above, clearly federal claims are raised in Plaintiffs Complaint
and the question addressed in Grable, i.e., whether a state-law claim invokes federal
question jurisdiction such that removal to federal court is proper, is not relevant to this case.
Though Plaintiff cites a litany of State Court procedural rules as well as PIAA policies,

procedures, and documents (see, e.g., Doc. 5 at 10), no state law substantive provision is

identified and, even if Plaintiffs Complaint identified a state substantive provision, the
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 9 of 12

presence of a federal question on the face of the Complaint would not be negated.’
Notwithstanding the fundamental flaw that Plaintiff fails to accurately assess its own
Complaint, the Court will briefly review Plaintiff's additional arguments proffered in support

of its motion.

 

1 With this determination, the Court expresses on opinion on the merits of the federal cause of
action asserted in the Complaint or Plaintiff's ability to raise a state law cause of action. In Sch. Dist. of City
of Harrisburg v. Pennsylvania Interscholastic Athletic Ass'n, 309 A.2d 353 (Pa. 1973), the school district
filed a complaint in equity for injunctive relief from action of PIAA in placing high school in district on
probation. The plaintiff complained of a lack of due process and the Pennsylvania Supreme Court, relying
on the Fifth Circuit Court of Appeals, coricluded that the activities of the PIAA in question constituted state
action. /d. at 357 (citing Louisiana High School Athletic Association v. St. Augustine High School, 396 F.2d
224, 227 (5th Cir. 1968)).)

The Supreme Court added the following analysis:

Notwithstanding our determination that the activities of the PIAA constitute state action, there
are compelling reasons why judicial interference in this context would be inappropriate. The
appellant has referred us to several cases outside this jurisdiction (See, e.g., Marjorie
Webster Junior College, Inc. v. Middle States Ass'n of Colleges and Secondary Schools,
Inc., 139 U.S. App. D.C. 217, 432 F.2d 650 (1970), cert. denied, 400 U.S. 965, 91 S.Ct. 367,
27 L.Ed.2d 384 (1970)) which purport to stand for the proposition that judicial interference in
the affairs of private associations is the rule rather than the exception. Our reading of these
cases indicates that such interference is appropriate only under limited circumstances, as
where the private association has deprived a member or prospective member of substantial
economic or professional advantages or fundamental constitutional rights.4 We believe that
the general rule with respect to high school athletic associations, insofar as it has been
enunciated, is one of judicial non-interference unless the action complained of is fraudulent,
an invasion of property or pecuniary rights, or capricious or arbitrary discrimination. State ex
rel. Ohio High School Athletic Ass'n v. Judges of Court of Common Pleas, 173 Ohio 239,
State ex rel. Ohio High School Athletic Ass'n v. Judges of Court of Common Pleas, 173 Ohio
239, 181 N.E.2d 261 (1962); See, Sanders v. Louisiana High School Athletic Ass'n, La. App.,
242 So.2d 19 (1970).

Alongside the general rule of judicial non-interference in the affairs of private
associations stands our unwillingness to involve this Court in controversies of questionable
urgency.

Sch. Dist. of City of Harrisburg, 309 A.2d at 357-58.
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 10 of 12

Plaintiff asserts that, because it seeks equitable relief, the Court holds broader power
to remand this matter to State Court. The Court concludes that Plaintiff's reliance on
Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996), in support of its argument is without
merit. Although Plaintiff cites Quackenbush for the proposition that the Court should decline
jurisdiction here because Plaintiff seeks only equitable relief (Doc. 5 at 12), Quackenbush is
not on point. Discussing federal court abstention under Burford v. Sun Oil Co., 319 U.S.
315 (1943), which “permits a federal court sitting in equity to dismiss a case only in
extraordinary circumstances,” 517 U.S. at 726 (citation omitted), the Supreme Court in
Quackenbush explained that

Burford allows a federal court to dismiss a case only if it presents difficult

questions of state law bearing on policy problems of substantial public import

whose importance transcends the result in the case then at bar, or if its
adjudication in a federal forum would be disruptive of state efforts to establish

a coherent policy with respect to a matter of substantial public concern.

Id. at 726-27 (internal citations and quotations omitted).

Importantly, Plaintiff presents only an extremely broad-brush conclusory argument
regarding remand based on Quackenbush. (Doc. 5 at 12.) Notwithstanding this deficiency,
the Court’s review of Plaintiffs Complaint shows that further discussion of abstention is not
warranted in that Burford’s concern “with protecting complex state administrative processes
from undue federal influence,” 516 U.S. at 727, has no application to the facts of this case.

Although Plaintiff presents no other meaningful argument for the Court to remand

this case to State Court, Plaintiff alternatively requests that the Court decline to exercise

10
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 11 of 12

jurisdiction over its state-law claims. (Doc. 5 at 12-14.) This request is difficult to assess
because Plaintiffs Complaint does not identify a state-law substantive cause of action with
any specificity. Without reference to any state law, Plaintiff seeks injunctive relief because
the PIAA’s allegedly unlawful conduct “violates Dunmore’s constitutional rights and PIAA’s
own Constitution, By-laws and Competition Classification Formula.” (Compl. 7 66.) In its
supporting brief, Plaintiff states that “Dunmore’s state-law claim for equitable relief under
Pennsylvania law arises from state agency PIAA’s erroneous interpretation and application
of its Constitution, By-Laws, rules, regulations, policies, procedures, and Competition
Classification Formula.” (Doc. 5 at 13.) Given Plaintiffs imprecise pleading style and
conclusory argument, the Court will not decline to exercise supplemental jurisdiction to the
extent such jurisdiction may exist.
IV. CONCLUSION

For the foregoing reasons, the Court will deny Plaintiffs Motion to Remand (Doc. 4).
Regarding Plaintiffs counsel's October 19, 2020, correspondence and its suggestion that
the start of the girls’ basketball season is a matter of concern (Doc. 7), the Court notes that,
based on Plaintiff's counsel's decision to file a motion to remand, the commencement of the
basketball season is of no legal significance to the Court. Should Plaintiff seek to pursue
preliminary injunctive relief, Plaintiff shall notify the Court in writing within three (3) days of
the date of this Order of its intention to do so. On such notice, the Court will conduct a

telephone conference to schedule an evidentiary hearing.

4
Case 3:20-cv-01091-RDM Document 8 Filed 10/27/20 Page 12 of 12

ae
a

A separate Order will be filed simultaneously with this Memorandum Opinion.

  

 

Robert D. Mariani
United States District Judge

12
